Reasons for Allowance

1. The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1, 21, 24-25, 31, 36, 48, 45-46, 48 and 50 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16955219 (published as US 20200407446; of record), which was allowed on 08/24/2022.

As noted in the office action dated 12/17/2021, the present application has the same earliest effective U.S. filing date (as defined in MPEP § 804(I)(B)(1)(a)) as the ‘219 application, and therefore the rejection should be maintained until it is overcome.  MPEP § 804(I)(B)(1)(b)(ii).

Instant claim 1 recites an antibody molecule comprising a PD-L1-binding site in the CH3 domain, the latter comprising at positions 92-100 the sequence SNWRWQMDD (SEQ ID NO: 19) [subclause (iii)(a)], or variants of SEQ ID NO: 19 with specifically recited substitutions at positions 92-93 and/or 97-100 [subclause (iii)(b)].  One of the recited substitutions is M98L, resulting in variant sequence SNWRWQLDD, which is the identical to SEQ ID NO: 619 recited in claim 1 of the ‘219 application, and to SEQ ID NO: 31 disclosed in the present application.

Applicant presently amended claim 1 to specifically exclude the variant containing SEQ ID NO: 31 at the indicated positions of the CH3 domain.

The claims of the ‘219 application do not recite any variant sequences at positions 92-100 of the CH3 domain, and it was unknown prior to the present invention which substitutions at these positions would be compatible with PD-L1 binding.  Therefore, instant claims, as presently amended, are neither anticipated by nor obvious over the allowed claims of copending application USSN 16955219.


2. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644